

116 HR 7299 IH: COVID–19 Stop Calling Americans Maliciously Act
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7299IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Ms. Sherrill (for herself, Mr. King of New York, Mr. Fitzpatrick, Ms. Stefanik, Mr. Gottheimer, Ms. Blunt Rochester, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of telephone calls or text messages for unfair or deceptive acts or practices relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Stop Calling Americans Maliciously Act or the COVID–19 SCAM Act. 2.Prohibition on the use of telephone calls or text messages for unfair or deceptive acts or practices relating to COVID–19(a)In generalIt shall be unlawful for any person to make or place a telephone call or send a text message to offer a good or service or make a solicitation if during such call or text message the person conveys materially misleading or inaccurate information relating to COVID–19 as part of such offer or solicitation.(b)Enforcement by Federal Trade Commission(1)In generalA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(2)Powers of CommissionThe Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(c)Text message definedThe term text message has the meaning given the term in section 227(e)(8)(C) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)(C)).